Citation Nr: 1109575	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-13 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to service connection for keratoconus of the right eye.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1954 to September 1958.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2007 rating decision in which the RO denied the petition to reopen a claim for service connection for left knee degenerative joint disease and denied service connection for keratoconus, right eye.  In April 2007, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in April 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2008.

In June 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In November 2009, the Board declined to reopen the claim for service connection for left knee degenerative joint disease and remanded the claim for service connection for keratoconus of the right eye to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested development, the AMC continued to deny service connection for keratoconus of the right eye (as reflected in a December 2010 supplemental SOC (SSOC)), and returned the matter remaining on appeal to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  Although only defective vision was noted at service entrance, competent, persuasive evidence clearly and unmistakably establishes that the Veteran's keratoconus pre-existed service but was not aggravated therein, and that, therefore, there exists no medical nexus between the Veteran's keratoconus and his service.


CONCLUSION OF LAW

The criteria for service connection for keratoconus of the right eye are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 1153 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304(b), 3.306, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, an August 2006 pre-rating letter provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations. The February 2007 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the August 2006 letter-which meets the content of notice requirements described in Pelegrini, and in pertinent part, Dingess/Hartman-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the report of a November 2006 VA examination.  Also of record and considered in connection with the appeal is the transcript of the Veteran's June 2009 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with this claim is warranted.

The Board acknowledges that the claim was remanded in November 2009, in part, to obtain outstanding medical records pertaining to treatment of the Veteran's eye disability as discussed during his June 2009 Board hearing.  However, in an April 2010 letter, the Veteran reported that, contrary to his earlier statement, he had no additional evidence to submit and believed that all pertinent records have been made available to VA.  Hence, no further action to obtain any outstanding pertinent records ia required.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Factual Background

The Veteran's service treatment records include an October 1954 pre-induction medical history in which he indicated that he wore glasses.  The report of the Veteran's October 1954 entrance examination notes defective vision.  Vision was record as  20/400 in the right eye, correctable to 20/20.  Defective vision, amblyopia, a pigmeneted line in the cornea, and early lense opacity were noted in December 1954.  Amblyopia and early opacity were again noted in February 1955.  An August 1958 separation examination notes right defective vision of 20/800, corrected to 20/40.

On VA examination in April 1962, the Veteran reported that when he was 14, a branch struck him across the eye, and approximately 2 years later, he began seeing double.  He indicated that he was prescribed reading glasses to relieve the strain.  A diagnosis of keratoconus with secondary defective vision of the right eye, and myopic astigmatism of the left eye was noted.

Private medical records from Dr. H. from 1988 through 2005 note treatment for vision problems.  In March 1988, it was noted that he Veteran needed glasses.  He reported that he was hit with a branch on the right eye when he was a teen.  Keratoconus of the right eye and myopia of the left eye were noted in March 1991.  These diagnoses were again noted in reports dated in 1993, 1997, 1998, 2000, and 2005.

VA outpatient treatment records also track the Veteran's eye complaints.  In March 2008, it was noted that the Veteran was doing well with current contact lenses for keratoconus and there was no change in vision.  In past medical history, it was noted that the Veteran had been diagnosed with keratoconous of the right eye since he was 18 years old.  He reported that he was hit with a tree branch when he was 14 years old.  In a June 2008 ophthalmology report, keratoconus was again noted.  

The Veteran was also afforded a VA examination in November 2006.  On examination, the Veteran reported that when he was admitted into service, his right eye vision was 20/200, but it had not bothered him prior to service.  He indicated that he was given reading glasses, but they did not help so he did not wear them frequently. There were no injuries to the eye during service reported.  After a complete eye examination, the Veteran was assessed with keratoconus of the right eye.  The examiner then opined that the Veteran defective vision of the right eye was not caused by, a result of, or aggravated by military service.  He noted that keratoconus was present before service, during service, and at the present time.  When the Veteran was asked why he believed that his keratoconus had worsened during service, he noted that when performing weapons qualifications, he had to change to sighting with his left eye.  However, the examiner found nothing to suggest an aggravating event.  The examiner further noted that the abnormal corneal curvature in keratinous changes at its own petty rate, and nothing short of rather severe trauma might hasten or aggravate the condition.

During the June 2009 Board hearing, the Veteran testified that when he was admitted to service, his right eye vision was 20/800, but it had not bothered him prior to entry.  He said that he began noticing his right eye problem when he could not see a target during training.  To pass his training, he had to shoot from his left side, using his left eye, rather than his right.  He reported that shortly after service, he received contacts, but that they "did not work well".  He recalled being diagnosed with keratoconus by Dr. H. 

III.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A.    § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003). The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Similarly, in Wagner, the United States Court of Appeals for the Federal Circuit (Federal Circuit) found that, when no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry and then the burden falls on the government to rebut the presumption of soundness.  The Federal Circuit held that the correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111 (West 2002) requires that VA show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that the claim for service connection for keratoconus, right eye, must be denied.

As noted above, a defective vision of the right eye was clearly noted on the Veteran's entrance examination.  However, defective vision is not a disability for compensation purposes, and keratoconus was diagnosed until post service.  Therefore, the presumption of soundness, as to right eye disability, attaches.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

However, the Board finds that that competent, persuasive evidence clearly and unmistakably establishes that the Veteran's keratoconus pre-existed service.  The November 2006 VA examiner specifically determined that the Veteran's keratoconus existed prior to service.  This opinion appears consistent with the Veteran's own report of eye trauma prior to service, as noted in various documents of record, to include the report of 1962 VA examination and VA and private treatment records which refer to eye trauma prior to service, and the entrance examination notation of defective vision.  Moreover, given the lack of any probative medical evidence to the contrary, the Board finds that the evidence on this point is clear and unmistakable.  Thus, the first prong of the standard for rebutting the presumption of soundness has been met.

As for the second prong, in this case, the Board finds that the record also includes clear and unmistakable evidence that the disability was not aggravated by service.  

While, as noted above, a showing of increase in severity during service is not required to support a finding of aggravation, no such increase in severity is shown here.  While service treatment records reflect complaints of vision loss,  the Board points out that evidence of a Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of an increase in severity of the underlying disability.  See Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  Here, the service treatment records include no comments reflecting an increase in severity of the Veteran's vision problems, or notation of any aggravating event.  The Veteran, himself, has not pointed to any such aggravating event in service; he just noted that could not use his right eye for sighting during weapons training.

Most significantly, the Board points out that the November 2006 VA examiner opined that the Veteran's keratoconus existed prior to service and was not aggravated or worsened by this active duty service.  The Board finds this opinion by a medical professional-based, as it was, on examination of the Veteran and consideration of his history-constitutes competent, persuasive evidence that the Veteran's keratoconus disability pre-existed service but was not aggravated therein.   See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993.  The Board also notes that neither the Veteran nor his representative has presented or identified any contrary medical opinion-i.e., one that, in fact, supports the Veteran's assertion that his keratoconus was aggravated by service.  

Thus, competent, persuasive evidence clearly and unmistakably shows that the Veteran's keratoconus disability pre-existed service and was not aggravated by service, and that, therefore, there is no medical nexus between the Veteran's keratoconus and service.

Furthermore, as for any direct assertions by the Veteran and/or his representative that the Veteran's keratoconus of the right eye was aggravated (permanently worsened beyond the natural progress of the disability) by service, such assertions provide no basis for allowance of the claim.  The medical questions upon which this claim turns are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for keratoconus of the right eye must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for keratoconus of the right eye is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


